Field, J.
The principal contention of the counsel for the defendant is, that, “ as soon as the plaintiff began her progress towards the west, for the purpose of crossing the railroad at a place not intended nor prepared for such use, she ceased to have any right to protection as a passenger, because the safe and proper way of egress for passengers was in the opposite direction.”
*256e There was evidence that the construction of the platform on the south side of the railroad, and the use made of it, were such that it was intended by the railroad company to be used by passengers, so far as was necessary or convenient for them in entering or leaving trains. The defendant’s engineer testified that the “ platform was. designed for the accommodation of all the public who land at the station.” The plaintiff cannot be considered as a trespasser, or a mere licensee, if, immediately on leaving the train, she chose to walk over the platform in the direction she was walking for the purpose of leaving the platform to go home, if the place where she was walking was fitted up and intended for the use of passengers. If the defendant was under no obligation to furnish such a platform, yet if it did * furnish it, and arranged it in such a manner as to invite passengers to walk over it as they found it convenient while waiting for trains, or for conveyances to take them from the station, or while preparing to leave the station, it must exercise due care towards passengers found upon it. • That the plaintiff intended in her mind, after she left the platform, to cross the railroad at a place where she had no right to cross it, is not conclusive against her right of action. She was not necessarily a trespasser, or mere licensee, when and where she was struck, because she intended afterwards to become either one or the other.
.- The well-known usages of railroad companies and of the public make it impossible to hold, as matter of law, that it was the duty of the plaintiff, immediately on leaving the cars at the station, to take the shortest practicable course to the nearest highway, and that, if she did not, she became a trespasser or licensee only. The defendant was bound to keep in safe condition for its passengers all that part of its stations and platforms where passengers were expressly or impliedly invited to go; and was bound, by its servants and agents, to exercise due care towards passengers using its station and platforms by its invitation.^ The point where the plaintiff intended to cross the railroad is supposed to be the same as that mentioned in Wheelwright v. Boston & Albany Railroad, 185 Mass. 225; but whether the plaintiff, in crossing, would have been a licensee or a trespasser, we think, is immaterial. The intention in her mind of crossing the railroad at a point where she had no right to cross had not become *257an act, and she might never have acted in accordance with that intention. She was still a passenger leaving the station of the railroad, and may have been walking upon a part of the platform intended for the use of passengers.
Whether the plaintiff backed against the truck, or was struck by it, whether she or the baggage-master of the defendant, who was pulling the truck, was, under the circumstances, in the exercise of due care, and whether the platform was properly lighted, were questions for the jury.

Exceptions sustained.